
	
		II
		111th CONGRESS
		2d Session
		S. 3402
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2010
			Mr. LeMieux introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To encourage residential use of renewable energy systems
		  by minimizing upfront costs and providing immediate utility cost savings to
		  consumers through leasing of such systems to homeowners, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renewable Energey Access Through
			 Leasing Act of 2010 or the REAL Act
			 of 2010.
		2.Insurance
			 coverage for loans for financing of renewable energy systems leased for
			 residential use
			(a)PurposesThe purposes of this section are—
				(1)to encourage
			 residential use of renewable energy systems by minimizing upfront costs and
			 providing immediate utility cost savings to consumers through leasing of such
			 systems to homeowners;
				(2)to reduce carbon
			 emissions and the use of nonrenewable resources;
				(3)to encourage
			 energy efficient residential construction and rehabilitation;
				(4)to encourage the
			 use of renewable resources by homeowners;
				(5)to minimize the
			 impact of development on the environment;
				(6)to reduce consumer
			 utility costs; and
				(7)to encourage
			 private investment in the green economy.
				(b)DefinitionsAs
			 used in this section, the following definitions shall apply:
				(1)Authorized
			 renewable energy lenderThe term authorized renewable
			 energy lender means a lender authorized by the Secretary to make a loan
			 under this section.
				(2)Renewable energy
			 system leaseThe term
			 renewable system energy lease means an agreement between an
			 authorized renewable energy system owner and a homeowner for a term of not less
			 than 5 years, pursuant to which the homeowner—
					(A)grants an easement to such renewable energy
			 system owner to install, maintain, use, and otherwise access the renewable
			 energy system; and
					(B)agrees to—
						(i)lease the use of such system from such
			 renewable energy system owner; or
						(ii)purchase
			 electric power from such renewable energy system owner.
						(3)Renewable energy
			 manufacturerThe term renewable energy manufacturer
			 means a manufacturer of renewable energy systems.
				(4)Renewable
			 energy system ownerThe term renewable energy system
			 owner means a homebuilder, a manufacturer or installer of a renewable
			 energy system, or any other person, as determined by the Secretary.
				(5)Renewable energy
			 systemThe term renewable energy system means a
			 system of energy derived from—
					(A)a wind, solar
			 (including photovoltaic and solar thermal), biomass (including biodiesel), or
			 geothermal source; or
					(B)hydrogen derived
			 from biomass or water using an energy source described in subparagraph
			 (A).
					(6)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(c)Authority
				(1)In
			 generalThe Secretary may,
			 upon application by an authorized renewable energy system owner, insure or make
			 a commitment to insure a loan made by an authorized renewable energy lender to
			 a renewable energy system owner to finance the acquisition of a renewable
			 energy system for lease to a homeowner for use at the residence of such
			 homeowner.
				(2)Terms and
			 conditionsThe Secretary may prescribe such terms and conditions
			 for insurance under paragraph (1) as are consistent with the purposes of this
			 section.
				(d)Limitation on
			 principal amount
				(1)LimitationThe principal amount of a loan insured
			 under this section shall not exceed the residual value of the renewable energy
			 system to be acquired with the loan.
				(2)Residual
			 valueFor purposes of this subsection—
					(A)the residual value
			 of a renewable energy system is the fair market value of the future revenue
			 stream from the sale of the expected remaining electricity production from the
			 system, pursuant to the easement granted in accordance with subsection (e);
			 and
					(B)the fair market
			 value of the future revenue stream for each year of the remaining life of the
			 renewable energy system shall be determined based on the net present value of
			 the power output production warranty for such renewable energy system provided
			 by the renewable energy manufacturer and the forecast of regional residential
			 electricity prices made by the Energy Information Administration of the
			 Department of Energy.
					(e)EasementThe
			 Secretary may not insure a loan under this section unless the renewable energy
			 system owner certifies, in accordance with such requirements as the Secretary
			 shall establish, consistent with the purposes of this section, that the systems
			 financed will be leased only to homeowners that grant easements to install,
			 maintain, use, and otherwise access the system that include the right to sell
			 electricity produced during the life of the renewable energy system to a
			 wholesale or retail electrical power grid.
			(f)Discount or
			 prepaymentTo encourage the
			 use of renewable energy systems, the Secretary shall ensure that a discount
			 given to a homeowner by a renewable energy system owner or other investor or
			 prepayment of a renewable energy system lease by a renewable energy system
			 owner does not adversely affect the mortgage requirements of such
			 homeowner.
			(g)Eligibility of
			 lendersThe Secretary may not insure a loan under this section
			 unless the lender making the loan—
				(1)is an institution
			 that—
					(A)qualifies as a
			 green banking center under section 8(x) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1818(x)) or section 206(x) of the Federal Credit Union Act (12
			 U.S.C. 1786(x)); or
					(B)meets such other
			 requirements as the Secretary shall establish for participation of renewable
			 energy lenders in the program under this section; and
					(2)meets such
			 qualifications as the Secretary shall establish for all lenders for
			 participation in the program under this section.
				(h)Certificate of
			 insurance
				(1)In
			 generalThe Secretary shall issue to a lender that is insured
			 under this section a certificate that serves as evidence of insurance coverage
			 under this section.
				(2)Contents of
			 certificateThe certificate
			 required under paragraph (1) shall set forth the fair market value of the
			 future revenue stream for each year of the remaining life of the renewable
			 energy system.
				(3)Full Faith and
			 CreditThe certificate required under paragraph (1) shall be
			 backed by the full faith and credit of the United States.
				(i)Payment of
			 insurance claim
				(1)Filing of
			 claimThe Secretary shall
			 provide for the filing of claims for insurance under this section and the
			 payment of such claims.
				(2)Payment of
			 claimA claim under paragraph
			 (1) may be paid only upon a default under the loan insured under this section
			 and the assignment, transfer, and delivery to the Secretary of—
					(A)all rights and interests arising under the
			 loan; and
					(B)all claims of the lender or the assigns of
			 the lender against the borrower or others arising under the loan
			 transaction.
					(3)Lien
					(A)In
			 generalUpon payment of a claim for insurance of a loan under
			 this section, the Secretary shall hold a lien on the underlying renewable
			 energy system assets and any associated revenue stream from the use of such
			 system, which shall be superior to all other liens on such assets.
					(B)Residual
			 valueThe residual value of such renewable energy system and the
			 revenue stream from the use of such system shall be not less than the unpaid
			 balance of the loan amount covered by the certificate of insurance.
					(C)Revenue from
			 saleThe Secretary shall be entitled to any revenue generated by
			 such renewable energy system from selling electricity to the grid when an
			 insurance claim has been paid out.
					(j)Assignment and
			 transferability of insuranceA renewable energy system owner or
			 an authorized renewable energy lender that is insured under this section may
			 assign or transfer the insurance in whole or in part, to another owner or
			 lender, subject to such requirements as the Secretary may prescribe.
			(k)Premiums and
			 charges
				(1)Insurance
			 premiums
					(A)In
			 generalThe Secretary shall
			 fix and collect premiums for insurance of loans under this section, that shall
			 be paid by the applicant renewable energy system owner at the time of issuance
			 of the certificate of insurance to the lender and shall be adequate, in the
			 determination of the Secretary, to cover the expenses and probable losses of
			 administering the program under this section.
					(B)Deposit of
			 premiumThe Secretary shall
			 deposit any premiums collected under this subsection in the Renewable Energy
			 Lease Insurance Fund established under subsection (l).
					(2)Prohibition on
			 other chargesExcept as provided in paragraph (1), the Secretary
			 may not assess any other fee (including a user fee), insurance premium, or
			 charge in connection with loan insurance provided under this section.
				(l)Renewable Energy
			 Lease Insurance Fund
				(1)Fund
			 EstablishedThere is
			 established in the Treasury of the United States the Renewable Energy Lease
			 Insurance Fund (referred to in this subsection as the Fund),
			 which shall be available to the Secretary without fiscal year limitation, for
			 the purpose of providing insurance under this section.
				(2)CreditsThe
			 Fund shall be credited with any premiums collected under subsection (k)(1), any
			 amounts collected by the Secretary under subsection (i)(3), and any associated
			 interest or earnings.
				(3)AvailabilityAmounts
			 in the Fund shall be available to the Secretary for fulfilling any obligations
			 with respect to insurance for loans provided under this section and paying
			 administrative expenses in connection with this section.
				(4)Excess
			 amountsThe Secretary may invest in obligations of the United
			 States any amounts in the Fund determined by the Secretary to be in excess of
			 amounts required at the time of such determination to carry out this
			 section.
				(m)Regulations
				(1)In
			 generalThe Secretary shall issue such regulations as may be
			 necessary to carry out this section.
				(2)TimingNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall issue interim or final regulations.
				(n)Ineligibility
			 for Purchase by Federal Financing BankNotwithstanding any other
			 provision of law, no debt obligation that is insured or committed to be insured
			 by the Secretary under this section shall be subject to the Federal Financing
			 Bank Act of 1973 (12 U.S.C. 2281 et seq.).
			(o)Termination of
			 authorityThe authority of the Secretary to insure and make
			 commitments to insure new loans under this Act shall terminate 10 years after
			 the date of enactment of this Act.
			
